Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
I.        Action Summary
A proper request for consideration under the After Final Consideration Pilot 2.0 (AFCP 2.0) was filed in this application after final rejection.  The request for consideration under AFCP 2.0 has been accepted, the finality of the previous Office action has been withdrawn and the amendments filed on 07/20/2022 have been entered. 
Claims 11-12 are currently pending. The examiner conducted a telephonic conversation with Mr. Feng Shan to place the claims in condition for allowance. The conversation resulted in the amendments below and allowance of this application. 
II.       Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was obtained from Mr. Feng Shan on 08/04/2022.
The application has been amended as follows:
From claim 11 REMOVE compounds: 11, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 30, 34, 35, 36, 39, 40, 41, 46, 47, 49, 50, 53, 55, 56, 57, 58 and 61.

III.       Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The allowed method of claim 11 is for compounds 1 through 7. These compounds were searched and the art obtained was carefully considered. The prior art does not disclose the use of the compounds as claimed herein, instead, the compounds have only been used as synthetic reagents.  Therefore, claims 11-12 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
IV.      Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626